Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron Curtis Lewis appeals the district court’s order denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lewis, No. 3:03-cr-00017-JPB-JES-l (N.D.W.Va. Sept. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.